Citation Nr: 1104198	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-21 325	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana



THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from December 1964 to February 
1967, when he was retired on account of physical disability due 
to combat wounds.  He is a recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 RO denial.  


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for post 
traumatic stress disorder (PTSD), rated as 50 percent disabling; 
the anatomical loss of his right eye, rated as 40 percent 
disabling; right eye ptosis, rated as 30 percent disabling; 
residuals of a head wound with a retained foreign body involving 
his supraorbital nerve, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; and bilateral hearing loss, rated 
as noncompensable.  The combined disability rating is 80 percent.

2.  The Veteran is a high school graduate.

3.  The Veteran's employment background is in the construction 
industry.  He has not worked since the early 1990s.

4.  The medical evidence shows the Veteran is unemployable due 
primarily to his nonservice-connected back disorder.

7.  The Veteran's service-connected disabilities alone do not 
render him unable to obtain or retain employment.



CONCLUSION OF LAW

A total disability rating for compensation based upon individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he is rendered unable to retain or maintain 
employment due to service-connected disabilities.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The VA is also 
required to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Review of the claims file shows that 
the Veteran was informed of these elements with regard to his 
claim in a letter of June 2006 prior to the initial adjudication 
of his claim.    

Private medical records, Social Security Administration records, 
VA examination reports, and a statement from a prior employer 
have been obtained and reviewed in support of the Veteran's 
claim.  The Veteran and his representative have presented written 
statements in support of his claim.  All relevant records and 
contentions have been carefully reviewed.  The Board therefore 
concludes that the VA's duties to notify and assist have been met 
with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
Alternatively, a total disability rating for compensation based 
on unemployability may be assigned to a veteran who is unable to 
secure and follow a substantially gainful occupation by reason of 
his/her service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in making a 
determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, neither 
his nonservice-connected disabilities nor his advancing age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, ibid.  

Historically, the Veteran sustained an injury to his right eye 
when it was struck by a missile in Vietnam.  He ended up losing 
the eye in 1977 and now wears a prosthesis.  Service connection 
for this disability was granted upon his discharge from service, 
and various increased ratings related to the residuals of the 
wound to the head and eye have been granted through the years.  
Service connection for post-traumatic stress disorder (PTSD) was 
granted effective in February 2004.  Service connection for 
tinnitus and bilateral hearing loss is also in effect.  The 
combined disability rating is 80 percent.  The Veteran also 
receives special monthly compensation on account of anatomical 
loss of one eye.

Following his discharge from service, the Veteran was employed as 
a construction worker.  He reports that he was most recently 
employed as a tile setter.  He reports no formal education beyond 
high school.  A statement from his former employer is to the 
effect that the Veteran had only worked for his company for a few 
weeks, when he claimed an injury on the job and drew thousands of 
dollars from the workers compensation insurance carrier, until 
two different neurosurgeons opined that he did not have a claim 
and they stopped paying on the injury claim.  

Records from the Social Security Administration reflect that the 
Veteran has been deemed unemployable by that Administration and 
has been in receipt of disability payments since 1991.  Although 
the records reflect that he is also blind in one eye, he is 
deemed unemployable on account of degenerative disc disease with 
pain and radiculopathy.  There is no mention whatsoever of a 
psychiatric disorder in the Social Security records.  

Currently, the Veteran and his representative assert that he is 
rendered unemployable due to the combination of service-connected 
mental and physical disabilities.  His representative notes that 
he takes narcotic medication for pain control in amounts which 
could interfere with his ability to drive an automobile, thus 
impacting upon his employability, as well.  The Veteran asserts 
that his PTSD causes problems with memory, anxiety, and 
concentration; all of which impact upon his ability to perform a 
job.  

The medical evidence of record reflects that the Veteran had to 
leave the construction industry because of his back problems, in 
that he physically could no longer perform the lifting required.  
The report of a May 2007 VA general medical examination contains 
the opinion that the Veteran requires narcotic analgesics every 
four hours to control his back pain, and that this would be 
severely limiting to his capacity for gainful employment.  The 
examiner stated that although the Veteran's back is his primary 
limiting factor for employment, his additional medical issues 
would limit his capacity to perform any kind of manual labor.  
Furthermore, the examiner deemed it unlikely that the Veteran 
would be able to perform desk duties appropriately on his 
narcotic analgesics.

The Veteran does not receive regular treatment for his PTSD, 
although he takes Valium for the purpose of helping him cope with 
his back pain.  During a February 2008 VA PTSD examination, the 
Veteran told the examiner that he has not been employed "due 
both to his back injury, as well as PTSD symptomatology and shame 
and distortion of body image after the loss of his eye and some 
facial scarring."  It does not appear that he receives, or 
indeed requires, regular treatment for residuals of the eye 
injury either, with the exception of bifocal glasses to enhance 
his visual acuity and correct mild astigmatism.

As the Veteran's combined disability rating is 80 percent, he 
meets the schedular criteria outlined above for a total 
disability rating.  However, the governing standard also requires 
that service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  It is this 
component of the law which the Veteran's situation does not 
fulfill.  In this case, the evidence does not support the 
Veteran's claim that he is unable to secure and follow a 
substantially gainful occupation solely by reason of his service-
connected disabilities.

The medical and other professional evidence of record is all to 
the effect that the Veteran is actually unemployable, due to 
primarily to disability related to his back problems, including 
the pain itself, the impact upon his ability to both perform 
physical activities and to sit on one place, as is required for 
many sedentary jobs.  Additionally, the strong medication he 
takes on a regular basis is shown to interfere with his ability 
to concentrate.  Although it is claimed that he has difficulty 
driving due to the medication as well, the medical evidence is 
silent as to this aspect.  Because the medication is taken to 
relieve pain from a nonservice-connected disability only, further 
inquiry into his ability to drive is not warranted for the 
purpose of resolving the instant appeal, however.  

The resolution of this claim, however, revolves not around 
whether he is actually unable to maintain employment, but whether 
he is unable to do so on account of his service-connected 
disabilities, taken together or individually, without 
consideration of impairment arising from his nonservice-connected 
disabilities.  In applying the law to the facts of this case, 
then, the Board finds that the Veteran is not rendered 
unemployable due to his service-connected disabilities.  In so 
concluding, we rely upon the opinions contained in the evidence 
of record, submitted by medical professionals and occupational, 
vocational professionals.  We note as well, that the evidence 
shows he was able to maintain employment until his back problems 
became too severe; in other words, he was actually employed for 
many years despite the residuals of the eye and head injuries he 
sustained in service, and despite experiencing PTSD, tinnitus, 
and hearing loss.

In sum, the preponderance of the evidence is against the 
Veteran's claim for a total disability rating based upon 
individual unemployability due to service connected disabilities.  
The appeal is denied.





Continued on next page




ORDER

A total disability rating based upon individual unemployability 
due to service-connected disabilities is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


